Title: From James Madison to William Madison, 11 January 1811
From: Madison, James
To: Madison, William


Dear brother
Washington Jany. 11. 1811.
I observe that a parcel of Merinoes are to be sold at Amphill on the 17th. inst. From the numbers latte⟨r⟩ly imported, & the little demand as yet excited in Virga. it is not unlikely they may go off at very low prices, say 20. 30. or 40 dollars for Ewes. In this case I shd. wish you to have 8 or 10 of the younger ones bought for me, & sent up to Orange, taking for granted that their pedigree is well authenticated, or evinced by their external characters. Having eno’ already to require a separate estabt. such an addition wd. not be felt in the trouble &c. I should even be willing to buy a greater than the above number, in case the price shd. not exceed 20 or 25 dollrs. If the Rams shd. be good, & sell for less than $100 dollars I advise you to purchase one for yourself. This with mine wd. be an ensurance for both of us. I hear nothing from Philada. since my last. Yrs. affey
J. Madison
